ORDER
PER CURIAM.
Paul A. Granda and Faye S. Granda (referred to collectively as Grandparents) appeal from the trial court’s judgment and decree of adoption establishing the Grandparents’ biological grandson, A.P.G., as the child of T.J.S. and L.A.S.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished *414with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).